DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
A.       Applicant's argument with respect to amended claim(s) 1 regarding identifying a subset of radio access capabilities among a set of radio access capabilities of a mobile station to be transmitted for a data transfer session. The Examiner respectfully disagree, Vanttinen teach, “The terminal uses a specific training sequence to indicate to the base station that the channel request in question is specifically of the EGPRS-type. If the request were of a GPRS-type, another kind of training sequence would be used. After having received the message, the network part allocates to the terminal a channel on the radio path for data transmission (step 602) and informs the terminal about the allocated resources by sending an AGCHPUA (Access Grant Channel Packet Uplink Assignment) message 604) (See para. 44 and Fig. 6); for further clarification Vanttinen also shows, para. 46, “in step 610 the terminal sends a second message ARAC (Additional Radio Access Capability) in which the terminal's radio path characteristics are stated preferably with regard to all other frequency bands available in the network”. Vanttinen notifies to the base station through the first message already that it is capable of maintaining specifically channels of EGPRS or GPRS types at least which constitutes subsets of its radio capabilities and even more if needed sends an additional message with more capabilities, identifying the resources needed by the terminal and receiving those resources requested from the network. The examiner respectfully disagrees since in the applicant’s claim 1 there is no defined type or specifics of a subset of radio access capabilities, or how it is identified or signaled, in fact the Applicant defines that radio access capabilities are: “the mobile station may perform a capabilities signaling to communicate information concerning its radio access capabilities to a radio access network. Examples of different types of radio access capabilities communicated by the mobile station to the network include: supported GSM frequency bands (e.g., GSM 900, GSM 1800, GSM 1900), multislot classes associated with different modes of operation (e.g., GPRS multislot class, EGPRS multislot class, dual transfer mode (DTM) multislot class for GPRS or EGPRS, high multislot class), radio transmission capabilities (e.g., radio frequency (RF) power capabilities.” (applicant’s specification para. 22-23) Therefore to one of ordinary skill in the art at the time of the invention would clearly understand giving broadest reasonable interpretation (see MPEP 2111) to the claim language in particular to the applicant’s subset of radio access capabilities the examiner equates the Vanttinen teachings to this concept.
The rejection of the claims is maintained as follows, see previous Detailed Office Action mailed on 06/15/2022.
Claims 1-3, 5-10, 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanttinen et al. (U.S. Pub. 20020126630) in view of Visalli et al. (U.S. Pat. 8127025).
Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanttinen et al. (U.S. Pub. 20020126630) in view of Visalli et al. (U.S. Pat. 8127025) further in view of Landais (U.S. Pub. 20020080758).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eitan (U.S. Pub. 20100284424), which discloses, system and method for adapting transmit data block size and rate based on quality of communication link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471